DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is a response to Applicant’s Amendment filed April 4, 2022. 
Claims 1, 7, 8 and 16 have been amended.  
Claims 1-17 are now pending in the application.

Allowable Subject Matter
Claims 1-17 (renumbered 1-6, 8-17 and 7) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claim 1, directed to a method for receiving a signal by a user equipment (UE), and independent claim 7, directed to a UE configured to perform operations that are functionally similar to the method of claim 1, independent Claim 8, directed to a method for transmitting a signal by a base station (BS), the signal having characteristics that are similar to the received signal in claim 1, and independent Claim 16, directed to a BS, configured to perform operations that are functionally similar to the method of claim 8 and transmitting a signal having characteristics that are similar to the received signal in claim 1, the prior art of record teaches transmitting/receiving a primary synchronization signal (PSS) and a secondary synchronization signal (SSS), attempting to detect at least one wake up signal (WUS) that is based on a Zadoff-Chu sequence, wherein a cyclic shift and scrambling code with a complex coefficient may be applied to the generated WUS sequence, as well as monitoring a paging signal in a paging occasion (PO) associated with the at least WUS, based on the at least on WUS, and that a SS may be related to a binary sequence bq (n).  Such teachings may be seen in Liu et al, U.S. Patent Application Publication No. 20190090193 A1 (e.g., FIGS. 1, 3, 4 and ¶ [0024] [0066] [0071] [0073] [0078] [0091] [0096] [0142] [0176]).
Prior art of record teaches that the complex coefficient of the scrambling code is a fixed value, as may be seen in Liu (e.g., ¶ [0073]), but does not teach or suggest that the complex value is determined from the scrambling code, nor that the cyclic shift is related to a different complex value that is fixed to a predetermined imaginary value.
Therefore, the prior art of record fails to disclose or fairly suggest, individually or in combination, or render obvious the limitations: attempting to detect at least one wake up signal (WUS), based on (i) a first complex value which is determined based on a scrambling sequence, and based on a cyclic shift for a WUS sequence, wherein the cyclic shift for the WUS is related to a second complex value and the second complex value is fixed to a predetermined imaginary value. 
In combination with the above limitations, the prior art of record fails to disclose or fairly suggest, individually or in combination, or render obvious the limitations wherein the SSS is related to a sequence bq (n) which is defined as:

    PNG
    media_image1.png
    386
    683
    media_image1.png
    Greyscale


Claims 2-6 and 17, dependent from claim 1, and Claims 9-15, dependent from claim 8, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions s05hould be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571) 272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471